MANDATE

THE STATE OF TEXAS

TO THE 198TH JUDICIAL DISTRICT COURT OF BANDERA COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 16, 2015, the cause upon appeal to
revise or reverse your judgment between

Peter Henry Naumburg, Appellant

V.

Neida Courtney Naumburg, Appellee

No. 04-15-00346-CV and Tr. Ct. No. CV-15-000043

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED. Costs of appeal are assessed against appellant.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on November 24, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00346-CV

                                      Peter Henry Naumburg

                                                     v.

                                    Neida Courtney Naumburg

       (NO. CV-15-000043 IN 198TH JUDICIAL DISTRICT COURT OF BANDERA COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          JEFF SMALL
CLERK'S RECORD                    $220.00   PAID            JEFF SMALL
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          JEFF   SMALL
INDIGENT                           $25.00   E-PAID          JEFF   SMALL
STATEWIDE EFILING FEE              $20.00   E-PAID          JEFF   SMALL
FILING                            $100.00   E-PAID          JEFF   SMALL


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this November 24, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853